DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/17/2021 have been fully considered but they are not persuasive. 
Regarding amended claims 7 and 16, applicant argued that Tsai do not teach amended limitation because Tsai teach a final search result is obtained by combining results of two different approaches, but not using first and second information as claimed.
	However, examiner respectfully disagrees.  Applicant’s argument is not clear on distinguishing amended limitation from Tsai’s teaching.  Tsai clearly teach identifying a shape of an object in an image (Fig. 2, section 3.2 Book Spine Recognition, spine boundaries), identifying text information (Figs. 4-5, sections 3.2.1-3.2.3, using OCR engine to recognize words on book spine text, wherein at least “a number of characters constituting the at least one word” is taught by OCR processing), and providing at least one content corresponding to the book spine obtained from a server through a display based at least in part on the book spine text (Fig. 4, search in book spine text database, wherein final result does correspond to the book spine and text on said book spine).  If filed specification supports, further clarification (e.g., excluding combining results as field REMARKS suggested?) would be required in claim.
	Thus, rejection is proper and maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11 and 18, depending on claims 7 and 16 respectively, wherein claims 7 and 16 make it clear that only one of size of the at least one word, a display position of the at least one word, a number of characters constituting the at least one word, a number of languages corresponding to the at least one word, a remove word list, or a distance between words is necessary.  Examiner has addressed a number of characters constituting the at least one word, a number of languages corresponding to the at least one word, or a distance between words in the rejections of claims 7 and 16.  In view of the broadest reasonable interpretation of the claims, the limitation of dependent claims 11 and 18 which are directed toward further defining the remove word list is rejected in view of examiner’s rejections of claims 7 and 16.  Limitations further defining the remove word list adds nothing to the limitation of a number of characters constituting the at least one word, a number of languages corresponding to the at least one word, or a distance between words which is what was already addressed, in view of the broadest reasonable interpretation.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7-14, 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai et al. (“Combining Image and Text Features: A Hybrid Approach to Mobile Book Spine Recognition”).
To claim 7, Tsai teach an electronic device (camera phone of Fig. 1) comprising: 
a camera; a display; at least one processor; and a memory electrically coupled with the at least one processor (inherent components in camera phone of Fig. 1, page 2 section 3), 
wherein the memory stores instructions which, when executed, cause the at least one processor to, 
acquire an image comprising an object through the camera (Fig. 3), 
identify first information relating to a shape of the object in the image (page 2 section 3.1, detect individual book spines), 
identify second information relating to text information of the object (page 2 section 3.2, detect individual text on individual book spine) the text information comprising at least one word, wherein the second information is identified by selecting at least one portion of the text information based on at least one of size of the at least one word, a display position of the at least 
provide at least one content corresponding to the first information obtained from a server (server of Fig. 1) through the display, based at least in part on the first information and the second information (pages 2-3 sections 3.2.1-3.2.3, search in book spine text database do require identified words, e.g., a number of characters constituting the at least one word, or a distance between words).

To claim 16, Tsai teach a method for providing content of an electronic device (as explained in response to claim 7 above).



To claims 8 and 17, Tsai teach claims 7 and 16.
Tsai teach wherein the server comprises a plurality of storage areas, wherein the instructions comprise instructions which cause the at least one processor to, obtain at least one content corresponding to the first information from at least one storage area corresponding to at least one 

To claim 9, Tsai teach claim 7.
Tsai teach wherein the instructions comprise instructions which cause the at least one processor to, obtain at least one product identification information corresponding to the first information from the server, and obtain detailed information corresponding to the at least one product identification information from other external device (may be interpreted as the server) as at least part of the at least one content (sections 3.2.1, book title is a product identification).

To claim 10, Tsai teach claim 7.
Tsai teach wherein the instructions comprise instructions which cause the at least one processor to, detect the second information based one at least one of a text extracted from the image, a text corresponding to a label extracted from the image or a text corresponding to a shape of the object (section 3.2.1).

To claims 11 and 18, Tsai teach claims 7 and 16.
Tsai teach wherein the remove word list includes at least one word determined as unnecessary for object identification (as explained in 112(b) rejection above; moreover, having remove word list or stop word list, etc. is well-known in the art in searching, hence Official Notice would also be taken if the remove word list is considered).

To claim 12, Tsai teach claim 7.
Tsai teach wherein the instructions comprise instructions which cause the at least one processor to provide the at least one content through the display, based on a level at which the at least one content is associated with the first information and the second information (sections 3.2.1-3.2.3, scoring).

To claims 13 and 19, Tsai teach claims 7 and 16.
Tsai teach wherein the instructions comprise instructions which cause the at least one processor to, set a priority of the at least one content based on similarity of the at least one content and the first information (e.g., score), update a priority of at least one content corresponding to the second information among the at least one content (hybrid approach), and display the at least one content on the display based on the updated priority (sections 3.2.1-3.2.3).

To claims 14 and 20, Tsai teach claims 13 and 19.
Tsai teach wherein the instructions comprise instructions which cause the at least one processor to, identify whether there is the at least one content corresponding to the second information in at least one content corresponding to the first information (sections 3.2.1-3.2.2), if there is no content corresponding to the second information (section 3.2.1, if no exact matching word is found), obtain at least one other content corresponding to at least part of the second information from other external device (section 3.2.1, nearest neighbor word matching), and display the at least .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (“Combining Image and Text Features: A Hybrid Approach to Mobile Book Spine Recognition”).
To claim 15, Tsai teach claim 7.
Tsai teach wherein the instructions comprise instructions which cause the at least one processor to update a priority of the redundant content among the at least one content corresponding to the first information, and display the at least one content corresponding to the first information on the display based on the updated priority (as explained in response to claim 13 above).  Though Tsai do not expressly disclose detecting a redundant content in the at least one content corresponding to the first information and the at least one other content, such feature is well-known in the art for optimizing matching in search, which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the apparatus of Tsai, in order to optimize recognition, hence Official Notice is taken.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837.  The examiner can normally be reached on Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        May 26, 2021